Citation Nr: 1016218	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-27 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, evaluated at 10 
percent, prior to April 17, 2008. 

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, evaluated at 20 
percent, effective April 17, 2008.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to 
August 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2008 rating decision, the RO re-evaluated the 
Veteran's service-connected degenerative joint disease of the 
lumbosacral spine, assigning a 20 percent disabling, 
effective April 18, 2008.  

The Board notes that, during the pendency of this appeal, the 
Veteran indicated that he has not been able to work due to 
his service-connected disorders.  In an October 2008 rating 
decision, the RO denied a total rating due to individual 
unemployability.  The Veteran did not appeal this decision 
and it is not currently in appellate status.  

The Veteran initially requested a Board but subsequently 
withdrew that request in writing in February 2010.

The issues of entitlement to service connection for 
obstructive sleep apnea and diabetes mellitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  Prior to April 17, 2008, the objective medical evidence 
did not show that the Veteran's service-connected 
degenerative joint disease of the lumbosacral spine was 
manifested by forward flexion of the thoracolumbar spine less 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine less than 120 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

2.  From April 17, 2008, the objective medical evidence does 
not show forward flexion of the thoracolumbar spine less than 
30 degrees; or, any ankylosis of the entire thoracolumbar 
spine.


CONCLUSIONS OF LAW

1.  Prior to April 17, 2008, the criteria for a rating in 
excess of 10 percent for degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5242 (2009).

2.  From April 17, 2008, the criteria for a rating in excess 
of 20 percent for degenerative joint disease of the 
lumbosacral spine have not been met.  38 U.S.C.A §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The intended effect of 
these regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In a claim for increase, the VCAA requires only generic 
notice as to the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting Veteran-specific notice 
as to effect on daily life and as to the assigned or a cross-
referenced Diagnostic Code under which the disability is 
rated).

The Board finds that a VCAA letter, issued in September 2006, 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a) for the Veteran's claim.  In this letter, the 
appellant was informed about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that VA would seek to provide; the 
information and evidence the claimant was expected to 
provide; and to provide any evidence in his possession that 
pertained to his claim.  In this notice, the Veteran was also 
provided the information required by Dingess and Vasquez-
Flores.  

The evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either 
timing or content, have resulted in prejudice. 

Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's treatment 
records to assist the Veteran with his claim.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The RO also provided the Veteran with VA 
medical examinations in February 2007 and July 2008 which 
were thorough in nature and included findings suitable for 
rating purposes.  Under these circumstances, there is no 
further duty to provide a medical examination or opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Factual Background.  The Veteran essentially contends that 
his low back disorder was more then 10 percent disabling, as 
suggested by the rating assigned prior to April 17, 2008.  He 
also claims that the disorder has been more disabling than as 
contemplated in the 20 percent rating assigned from April 17, 
2008.  The pertinent evidence in this matter consists of VA 
medical records, two VA medical examinations, and statements 
provided by the Veteran.

In August 2006 and September 2006 statements, the Veteran 
stated that he had not been able to work since October 2005, 
due to pain in his back, shoulders and hip joints.  In a 
September 2006 statement, the Veteran stated that, when he 
told his supervisor that he was resigning, he did not tell 
them the reason for his departure because he did not want it 
affect him in finding other employment.  

In a February 2007 VA medical examination report, the Veteran 
reported that his back pain had worsened during his most 
recent employment.  He said that the pain was about the belt 
line, nonradiating, and manifested as sharp pain with 
movement.  He measured it an eight on a scale of ten.  Upon 
physical examination, the examiner noted that the Veteran's 
posture and gait were normal.  Curvature of the spine, 
symmetry in appearance, and symmetry and rhythm of spinal 
motion were also normal.  The physical examination's range of 
motion findings were as follows:  0 to 79 degrees of forward 
flexion with moderate discomfort; 0 to 25 degrees of 
extension with moderate discomfort; 0 to 30 degrees of 
bilateral lateral flexion without discomfort; and 0 to 30 
degrees of bilateral lateral rotation with mild discomfort.  
No additional limitations were noted upon repetition.  The 
examiner noted that the Veteran's disorder caused painful 
motion, muscle spasm, weakness, and tenderness.  The examiner 
noted that the Veteran did not have symptoms of 
intervertebral disc syndrome.  The diagnosis was degenerative 
joint disease with degenerative disc disease of the 
lumbosacral spine.  

In an Army hospital treatment record, dated April 17, 2008, 
the examiner noted that the Veteran had 50 percent loss of 
forward flexion in his lower back, a 50 percent loss of 
extension, 75 percent loss upon left sidebend, a 25 percent 
loss on left rotation, and a 25 percent loss upon right 
rotation.  

In a June 2008 VA medical examination report, the Veteran 
reported constant pain in the low back area, occasionally 
radiating into his right thigh.  He denied tingling and 
numbing sensations in his bilateral lower extremities.  He 
stated that he experienced daily, incapacitating flare-ups, 
alleviated only with rest.  He stated that he could not 
repeatedly lift objects or bend at the waist, or walk for 
prolonged periods.  The Veteran reported using a back brace, 
being able to drive for about 30 minutes and being able to 
walk 15 to 20 minutes for approximately a quarter mile with 
severe back pain.  He stated that he could perform activities 
of daily living.  Upon physical examination, range of motion 
findings were as follows:  0 to 70 degrees of forward 
flexion; 0 to 15 degrees of extension; 0 to 20 degrees of 
right lateral flexion; 0 to 15 degrees of left lateral 
flexion; and 0 to 30 degrees of bilateral rotation.  Upon 
repetition, the Veteran experienced pain upon forward flexion 
starting at 20 degrees with flexion decreasing to 60 degrees; 
pain upon extension from 0 degrees with no decrease in 
motion; pain upon bilateral flexion towards the end with no 
decrease in motion; and no pain and no decrease in motion 
upon bilateral rotation.  A neurological examination showed 
normal sensation upon vibration, touch and pain in the upper 
and lower extremities.  The diagnosis was multilevel 
degenerative joint disease of the lumbosacral spine with 
degenerative disc disease involving L5-S1, L3-4, and L4-5 
with no radiculopathy on clinical examination.  The examiner 
stated that the Veteran's service-connected disorders, 
including the back disorder and patellofemoral pain syndrome 
of the bilateral knee joints, would cause difficulty with 
repeated lifting, prolonged walking, and prolonged sitting, 
and difficulties with kneeling down and squatting activities 
at work.  He stated that the Veteran's service-connected and 
nonservice-connected disorders, including mild osteoarthritis 
of the hip joints, type 2 diabetes mellitus with no secondary 
complications, hyperlipidemia, obstructive sleep apnea, and 
major depression with psychotic features, combined to cause a 
disability to work in a normal occupational environment.  

Law and Regulations.  Disability evaluations are determined 
by evaluating the extent to which a Veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth the in VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  Although the Veteran's entire history is 
reviewed when assigning a disability evaluation, 38 C.F.R. § 
4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, a practice known as "staged" rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine usually are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

VA also must consider "functional loss" of a 
musculoskeletal disability separately from consideration 
under the diagnostic codes; "functional loss" may occur as 
a result of weakness, fatigability, incoordination or pain on 
motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  

Analysis.  

(i)  Prior to April 17, 2008

For the period prior to April 17, 2008, the evidence does not 
indicate that the Veteran's back disorder met the criteria 
for a rating higher than 10 percent.  The Veteran's low back 
disorder is characterized as degenerative joint disease 
causing compensable limitation of motion of the lumbosacral 
spine under the appropriate diagnostic code and, as such, is 
to be determined by using the criteria of Diagnostic Code 
5242.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5242, a 
20 percent disability rating is only assigned for 
symptomatology manifested as forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
Diagnostic code 5242.  Reviewing the evidence of record, a 
February 2007 VA medical examination report showed that the 
Veteran displayed 79 degrees of forward flexion with moderate 
discomfort; 0 to 25 degrees of extension with moderate 
discomfort; 0 to 30 degrees of bilateral flexion without 
discomfort; and 0 to 30 degrees of bilateral rotation with 
mild discomfort.  No additional limitations were noted upon 
repetition.  Posture and gait were both noted to be normal.  
As the Veteran's disorder was clearly not manifested by the 
required symptomatology, the Board finds that the Veteran's 
back disorder did not meet the qualifications required for a 
20 percent rating under Diagnostic Code 5242 prior to April 
17, 2008.

The Board has considered whether the medical evidence shows 
that the Veteran has any additional limitation of motion due 
to pain, weakness, fatigue or other DeLuca factors.  See 
38 C.F.R. § § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is, however, no medical evidence to show 
additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 10 percent prior to April 17, 2008.  

(ii)  From April 17, 2008

Regarding the evaluation of the Veteran's back disorder as of 
and following April 17, 2008, the Board finds that the 
criteria for the next higher 40 percent rating have not been 
met.  To qualify for such a rating, Diagnostic Code 5242, 
requires, in applicable part, a finding of forward flexion of 
the thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  As noted above, 
in an April 17, 2008, Army hospital treatment record, the 
examiner noted that the Veteran's forward flexion was limited 
by 50 percent, or to approximately 45 degrees, because of 
pain (0 to 90 degrees without pain being normal).  See 38 
C.F.R. § 4.40.  In a July 2008 VA medical examination report, 
the examiner noted that the Veteran demonstrated 70 degrees 
of flexion upon testing.  Although repetitive testing 
indicated pain upon 20 degrees of flexion, the Veteran still 
demonstrated forward flexion to 60 degrees.  There is no 
medical evidence of ankylosis of the thoracolumbar spine 
found in the file.  As such, the Board finds that the medical 
evidence does not indicate that the Veteran's back disorder 
met the qualifications required for a 20 percent rating under 
Diagnostic Code 5242 as of and following April 17, 2008.  

The medical evidence of record for the contemplated period of 
time does not indicate additional loss of function (i.e., 
motion) of the lumbar spine due to pain or flare-ups of pain, 
supported by adequate pathology, or additional functional 
loss due to weakened movement, excess fatigability, 
incoordination, or flare-ups of such symptoms, to a degree 
that would support a rating in excess of 20 percent from 
April 17, 2008.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  As noted above, repetitive testing 
indicated pain upon 20 degrees of flexion, the Veteran still 
demonstrated forward flexion to 60 degrees.  As such, the 
Board finds that the Veteran's back disorder does not meet 
the criteria for a rating in excess of 20 percent under 
DeLuca criteria from April 17, 2008.    

Extraschedular ratings.  Generally, evaluating a disability 
using either the corresponding or analogous diagnostic codes 
contained in the Schedule for Rating Disabilities is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because the 
ratings are averages, it follows that an assigned rating may 
not completely account for each individual claimant's 
circumstance, but nevertheless would still be adequate to 
address the average impairment in earning capacity caused by 
disability.  However, in exceptional cases where the rating 
is inadequate, it may be appropriate to assign an 
extraschedular rating.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, a task performed either by the RO or the Board.  
Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating [S]chedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Therefore, initially, there 
must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the Schedule for that 
disability.  Thun, 22 Vet. App. at 115.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Board finds that the appellant's disability picture is 
not so unusual or exceptional in nature as to render the 
rating for his service-connected low back disorder 
inadequate.  The appellant's low back disorder is evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242, the 
criteria of which is found by the Board to specifically 
contemplate the level of impairment caused by his 
degenerative disorder of the spine.  Id.  As demonstrated by 
the evidence of record, the spinal disorder caused limitation 
of motion of the back.  The July 2008 VA examiner indicated 
that the Veteran's service-connected and non-service 
connected disabilities including his back disorder, would 
cause him to be disabled in regards to employment.  
Throughout the record, however, the VA examiners did not 
indicate any objective findings suggesting that the spine 
disorder, by itself and not in combination with other 
disorders, interfered with the appellant's activities of 
daily living or his potential employment.  When comparing 
this disability picture with the Schedule, the Board finds 
that the appellant's disability picture is represented by a 
10 percent disability rating prior to April 17, 2008 and a 20 
percent rating as of and from April 17, 2008.  Higher 
respective ratings are provided for either greater limitation 
of motion of the spine due to the disorder or ankylosis of 
the thoracolumbar spine, but the medical evidence 
demonstrates, during the respective time periods at issue, 
these limitations were not present in this case.  
Accordingly, the noncompensable scheduler evaluations are 
adequate and no referral is required.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805; see also VAOPGCPREC 6- 96; 61 Fed. Reg. 
66749 (1996).  As the threshold determination for a referral 
for extraschedular consideration is not met, the Board finds 
that this issue is not entitled to referral for an 
extraschedular rating.  Thun, 22 Vet. App. at 115.



ORDER

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, evaluated at 10 percent, 
prior to April 17, 2008, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbosacral spine, evaluated at 20 percent, 
from April 17, 2008, is denied.






REMAND

Regarding the Veteran's claims of service connection for 
diabetes mellitus and sleep apnea, the Board finds that 
further evidentiary development must be accomplished before 
final review.  

In a December 1995 service treatment record, the examiner 
noted that the Veteran's glucose was measured at 149 mg/dL.  
In April 1999, the Veteran sought treatment for sleep 
disturbances he had experienced over the previous two years.  
No medical diagnoses were made.  In a June 1999 VA service 
discharge examination, the examiner noted that the Veteran's 
glucose was 149 in the December 1995 report.  The examiner 
indicated that the Veteran had taken medication for this 
disorder and that his current blood sugar measured 106 
fasting.  In the same examination report, the Veteran stated 
in this report that he had not experienced a normal sleep 
pattern for two years.  He indicated that he was currently 
unable to fall asleep at a normal hour.  He felt that this 
was probably stress-related, arising because of his 
retirement and general anxiety.  The examiner diagnosed as 
having a sleep disturbance, high glucose and a prediabetic 
mellitus state.  On one copy of this report, however, the 
words prediabetic mellitus state have been scratched out by 
hand and the words "H/O 1995" written above them.  An 
illegible signature, potentially that of the examiner, is 
included below the various diagnoses.  In another copy of the 
same examination, included in the claims file, the diagnosis 
indicating that the Veteran was in a prediabetic mellitus 
state at the time of the examination is left unchanged.

Post-service treatment records indicate that the Veteran was 
diagnosed as having diabetes mellitus in May 2006, and sleep 
apnea in July 2006.  

In a January 2007 VA diabetes mellitus medical examination 
report, the examiner stated that he had reviewed all the 
evidence, including the December 1995 service treatment 
record and the June 1999 VA discharge examination.  After a 
physical examination, the examiner concluded that the 
Veteran's current diabetes disorder was most likely not 
related to service, because his blood sugar at discharge from 
service was noted to be 106. 

The Veteran was not provided with a VA medical examination 
regarding his sleep apnea disorder.

Having reviewed the evidence of record, the Board finds that 
the AMC/RO, as part of this remand, must procure another 
opinion regarding the Veteran's diagnosed diabetes mellitus.  
Although the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  As noted above, in his conclusion, the January 
2007 VA examiner found that the Veteran's diabetes mellitus 
was not related to service because his blood sugar was noted 
to be 106 on his discharge examination.  In writing this 
conclusion, however, the VA examiner failed to mention the 
December 1995 service treatment record, showing blood sugar 
of 149 or that the Veteran took medication subsequent to this 
reading to control his blood sugar.  Moreover, the examiner 
also did not mention the June 1999 VA discharge examiner's 
diagnosis indicating a pre-diabetes mellitus state.  Although 
the evidence suggests that the discharge examiner might have 
changed his diagnosis by altering a copy of the examination 
report by hand and signing it, the Board cannot say 
conclusively that he did so.  As such, upon remand, the 
examiner should at least note the diagnosis in explaining his 
decision.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(noting that that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
clinical data or other rationale to support his opinion).  

Regarding the Veteran's sleep apnea, the Board finds that a 
VA medical examination should be performed.  The Court in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that VA 
must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  Service treatment records indicate that the 
Veteran sought treatment for a sleeping disorder during 
service and the Veteran currently has been diagnosed as 
having sleep apnea.  Considering this evidence, it is 
concluded that the Veteran's current sleep disorder may be 
related to active service, under the low threshold of 
McLendon.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As such, a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.

2.  The AMC/RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of diabetes mellitus.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's diabetes 
mellitus began during service or is 
otherwise linked to any incident of active 
service.  The Veteran's claims file must 
be provided to the physician.  The 
examiner should note both the November 
1995 service treatment record indicating 
high glucose levels and the conclusions of 
the December 1999 VA examiner.  The 
examiner is requested to provide a 
rationale for any opinion provided.

3.  The AMC/RO should schedule the Veteran 
for a VA examination to determine the 
nature and etiology of any obstructive 
sleep apnea.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
degree of probability) that the Veteran's 
sleep apnea began during service or is 
otherwise linked to any incident of active 
service.  The Veteran's claims file must 
be provided to the physician.  The 
examiner is requested to provide a 
rationale for any opinion provided.  

4.  When the development requested has 
been completed, the AMC/RO must re-
adjudicate the claims of service 
connection for diabetes mellitus and 
obstructive sleep apnea with consideration 
of all evidence in the claims file.  If 
either benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


